


MANAGEMENT AGREEMENT
THIS MANAGEMENT AGREEMENT, effective and dated as of October 30, 2012 (“this
Management Agreement” or “this Agreement”), by and between 810 AC LLC, an Ohio
limited liability company, having an address at 810 DSW Drive, Columbus, Ohio
43219 (“Owner”), and SCHOTTENSTEIN PROPERTY GROUP, LLC, an Ohio limited
liability company, having an address at 4300 East Fifth Ave., Columbus, Ohio
43219 (“Manager”).
WITNESSETH:
WHEREAS, Owner is the owner of certain real property and the improvements
constructed thereon, commonly known as 810 DSW Drive and 4000-4200 East Fifth
Avenue, Columbus, Ohio, which real property comprises a 24.915 acre parcel, a
41.338 acre parcel (herein the “Property”) and a 10.657 acre parcel, as legally
described on Exhibit A attached hereto and made a part hereof (collectively the
“Owner’s Parcels”), which real property is depicted on Exhibit B attached hereto
and made a part hereof (the “Site Plan”);
WHEREAS, Owner desires to obtain the services of Manager in connection with (i)
the management, operation, repair, maintenance, replacement (as necessary), and
supervision of the common areas (the non-building portions of the Property) and
common utility systems located on the Property and which impact the operation of
other portions of the Columbus International Aircenter (the “Aircenter”), (ii)
the collection of rentals from tenants on the Property, other than space leased
by DSW Inc., and (iv) the furnishing of the services to be performed by the
“landlord” under the two (2) leases with the Ohio Department of Job and Family
Services on the Property, and Manager desires to render such services
(collectively the “Management Services”), as more fully described herein, on the
terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the payment of Ten Dollars ($10.00) and the
mutual promises and covenants herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I:    Appointment as Manager. Owner hereby appoints Manager, on the
terms and conditions and for the term hereinafter provided, to perform the
Management Services as more particularly defined in Article V hereof with
respect to the Property.
ARTICLE II:    Term.
A.    Subject to the extension and termination rights stated below, the terms
and provisions of subparagraph B of this Article II and the terms and provisions
of Articles VIII and X below, the term of this Management Agreement shall
commence on the date first stated above and shall continue until the earlier of
midnight on the date preceding the third (3rd) anniversary of the date hereof,
unless this Management Agreement shall be terminated and the obligations of the
parties hereunder shall sooner cease and terminate, as hereinafter provided. The
preceding sentence is subject to this proviso: the term of this Management
Agreement shall automatically extend for one-year periods unless either Owner or
Manager provides the other party hereto with written notice of its election



--------------------------------------------------------------------------------




to terminate this Management Agreement at least one (1) month prior to the
beginning of any such one-year period.
B.    Notwithstanding any provision contained herein to the contrary, this
Management Agreement can be terminated by either party hereto at any time upon
sixty (60) days prior written notice to the other party.
ARTICLE III:     Compensation. Owner agrees to pay Manager as Manager's
compensation for the services to be rendered hereunder, a management fee
(“Management Fee”), equal to four percent (4%) of the rents collected by Manager
from the Property. Said Management Fee shall be payable monthly in arrears and
shall be due on the first “business day” (hereinafter defined) of each calendar
month by withdrawal from the Account (defined in Section V.B.1 below). “Rent”
shall mean base or minimum rents with respect to net leases and base or gross
rents with respect to gross leases actually received by Owner from the use
and/or occupancy of the Property or any part thereof from any party except DSW
Inc. or a related company thereto. “Rent” shall also include any lease
termination fees actually received by Owner. “Rent” shall not include the
proceeds of any sale, transfer, disposition, financing or refinancing, tax
refunds, condemnation awards or insured proceeds in respect of the Property or
any reimbursement for expenses of the Property, including, but not limited to,
real estate taxes, common area maintenance charges, insurance or utilities as
provided in the space leases for the Property. Security deposits and other
deposits shall not be deemed Rent unless and until forfeited to Owner. Funds
collected on behalf of others for payment of, or contribution to, sales taxes,
promotional funds, opening funds and merchants’ associations shall not be deemed
Rent. To the extent any Rent collected by Owner or Manager is required to be
refunded, Owner may reflect such reimbursement against the Management Fee
otherwise payable hereunder. The term “business day” means any day other than a
Saturday, Sunday or day on which national banks in Ohio or New York, New York
are closed.
ARTICLE IV:     Operating Budget and Reimbursement.
A.    As part of the services to be provided for the Management Fee and without
additional reimbursement, Manager shall prepare an annual budget for the
performance of Manager’s duties pursuant to Article V below on or before
September 30 of each for the subsequent calendar year. The budget shall be in
the form of the Budget provided for 2012 and 2013 attached hereto as Exhibit C-1
and shall show the budget for the current year (and any changes from the
approved budget for such year) and for the subsequent year. The parties shall
work together in good faith with respect to the preparation, review and approval
of the annual budget (the “Operating Budget”). The Operating Budget shall be
finalized on or before December 31 of each year.
B.    Manager shall perform the Management Services described in Section V
below. The cost of performance of the services described in Section V.A. shall
generally be charged to Manager, then Manager may bill Owner and the other
Aircenter owners directly based on the relative acreage covered by the service,
without markup or service charge. Owner’s only obligation to pay for expenses
incurred in the performance of Manager’s duties under Section V.B. shall be the
Management Fee. Billable Management Services for the Aircenter shall be charged
to and paid by Owner and the other owners of the other properties comprising the
Aircenter calculated at the cost of such services, without any charge for profit
or overhead, subject to the other express terms and




--------------------------------------------------------------------------------




provisions of this Agreement. All Billable expenses incurred in the performance
of Manager’s duties under this Management Agreement which relate only to the
Property shall be charged to and paid by Owner, calculated at the cost of such
services, without any charge for profit or overhead, subject to the other
express terms and provisions of this Agreement.
C.    Manager will not, in connection with the Property, this Agreement or the
performance of its services under this Agreement pay any of its affiliates
without Owner’s explicit approval through the budgeting approval process.
Manager acknowledges that Owner is a publicly traded company and Manager is a
related company and that related company transactions must be approved by
Owner’s Audit Committee. Manager will promptly pay to Owner the amount of any
rebates, discounts or concessions Manager or its affiliates receives on account
of this Agreement and the services provided by Manager. Although such rebates,
discounts and concessions shall reduce Owner’s costs for billable Management
Services, the Management Fee, calculated on Rents, shall not be affected
thereby.
D.    Manager shall keep safe and intact at Manager's principal offices at the
Aircenter all of the records, books, accounts and other data relating to
providing the services required hereunder.  Owner or its designated agent shall
have the right at its own cost and expense to audit and/or inspect Manager's
records, books, accounts and other data relating to operation of the Aircenter
not more than one time in any calendar year.  Owner shall give Manager not less
than fourteen (14) days' written notice of its election to conduct any such
audit within six (6) months after the delivery of Manager’s final statement for
such year.  Failure by Owner to give such notice within six (6) months after the
delivery of Manager’s final statement for such year shall be deemed approval.
Owner’s audit shall occur during normal business hours in Manager’s corporate
office using only ASG, or a certified public accountant employed and paid by
Owner on a non-contingency fee basis or by Owner’s employees; but none of said
records shall be removed from Manager’s office and no examination of records of
other properties operated by Manager or its affiliated companies or the general
books of account of Manager shall be permitted.  If, as a result of such audit,
it is determined that the amount paid by Owner hereunder for any year during the
term hereof has been overpaid, Manager shall promptly rebate to Owner the
overpayment.  If, as a result of such audit, it is determined that the amount
paid by Owner hereunder has been overpaid by more than three percent (3%), then,
in addition to rebating to Owner the overpayment, Manager shall also pay the
reasonable costs incurred by Owner for such audit within thirty (30) days of
Manager's receipt of Owner's demand for the same and copies of all bills or
invoices on which such cost is based.  Owner agrees that all information
obtained as a result of an audit of Manager’s other charges shall be held in
strict confidence by Owner and shall not be divulged by Owner to any person or
used for any purpose, except that Owner shall be permitted to divulge such
information (i) when necessary in connection with the trial of any action,
proceeding or arbitration between Manager and Owner, (ii) pursuant to a subpoena
duly and validly served upon Owner, (iii) in connection with sale of all or any
of Owner’s Parcels, and (iv) in connection with any lease dispute with respect
to a tenant at the Property.
ARTICLE V:    Manager's Duties.




--------------------------------------------------------------------------------




A.    Subject to the terms of this Management Agreement and the budget approved
by Owner, Manager agrees to perform the following as billable Management
Services:
(1)    repair, maintain, replace (as necessary), manage and operate the common
areas and common utility systems of the Property and which impact the operation
of other portions of the Aircenter with the other common areas and common
utility systems of the Aircenter property depicted on the Site Plan (excluding
the 10.7 acre parcel described on Exhibit A and depicted on the Site Plan), so
that such common areas and common utility systems shall remain in good, sound
and clean condition and in compliance with applicable law, covenants, conditions
and restrictions of record, making such improvements, construction, changes and
additions to the common areas and common utility systems (including capital
improvements) as Manager deems reasonably advisable in accordance with, and
subject to, the Operating Budget. If emergency repairs to the common areas and
common utility systems of the Property are necessary to avoid imminent danger of
injury or damage to the Property or to an individual, the Manager may make such
expenditures as may be reasonably necessary to alleviate such situation and
shall promptly notify the Owner in writing of the event giving rise to such
repairs and the actions taken with respect thereto.
(2)    Maintaining all facilities necessary to provide electricity, gas, water,
steam, telephone, cleaning, security, vermin extermination, elevator and boiler
maintenance and any other utilities, or services or such of them as Manager
deems reasonably advisable to assure that the common areas and common utility
services of the Property shall be and remain in a good, sound and clean
condition and properly operating;
(3)    Snow and ice removal;
(4)    Performing the obligations of Landlord under the existing leases with the
Ohio Department of Jobs and Family Services on the Property; and
(5)    causing all such acts and things to be done in or about the common areas
and common utility systems of the Property as shall be necessary to comply with
all statutes, ordinances, laws, rules, regulations, orders and determinations,
ordinary or extraordinary, foreseen or unforeseen of every kind or nature
affecting or issued in connection with the common areas or common utility
systems of the Property by any governmental authority having jurisdiction
thereof, as well as with all such orders and requirements of the Board of Fire
Underwriters, Fire Insurance Exchange, or any other body which may hereafter
exercise similar functions. Manager shall have the right with Owner’s approval
to, and shall, at Owner’s request, contest in good faith such statutes,
ordinances, laws, regulations, orders, determinations or requirements with
respect thereto, and pending the final determination of the contest, Manager
upon obtaining the consent (or direction) of Owner may withhold compliance.
Manager may engage counsel, selected by Manager with Owner’s approval, and pay
reasonable counsel fees and court costs and disbursements in connection with any
proceedings involving the common areas and common utility systems of the
Property;
(6)    with Owner’s approval (or, at Owner’s discretion) instituting, in
Manager's name (but only if Manager so elects), as authorized agent of Owner, or
in the name of Owner, but




--------------------------------------------------------------------------------




in any event upon the prior written consent of Owner, and at Owner’s sole
expense, any and all legal actions or proceedings to collect rent or other
income from the Property or to oust or dispossess tenants or other persons
therefrom, or canceling or terminating any lease for the breach thereof or
default thereunder by the tenant, and holding all security deposits posted by
tenants and occupants and applying the same against defaults by the tenant or
occupant;
(7)    taking, at Owner's sole expense and only with Owner’s approval, any
appropriate steps to protest and/or litigate to final decision in any
appropriate court or forum any violation, order, rule or regulation affecting
the common areas and common utility systems of the Property located on the
Property;
(8)    if and when requested by Owner, prepare and review any and all legal
documentation in connection with any of the items set forth in this Article V;
and
(9)    Manager shall assist Owner in obtaining and maintaining such governmental
licenses, permits and approvals with respect to the common areas and the common
utility systems of the Property as Owner may require.
B.    Manager shall perform the following services in exchange for payment of
the Management Fee provided hereunder:
(1)    open a custodial account in the name of 810 AC LLC or DSW Inc. as
requested by Owner (the “Account”), permitting access by Owner and Manager,
which Account will receive all rents and other income from the Property. Manager
is hereby authorized to pay costs and expenses to be paid by Owner pursuant to
this Agreement from the Account, but may not use the Account funds for any other
purpose.
(2)    cause all rents, other income and, to the extent not subsumed in the
foregoing, gross income from the Property, other than Rents from DSW Inc.,
deposited into the Account via direct deposit if possible and otherwise within 3
business days after Manager’s receipt of any such rents, other income or gross
income;
(3)    paying employees performing the other services described in this
Agreement, including supervising the work of such employees and paying such
employees their compensation (provided, however, that the expenses of employees
actively performing the work described in Section V.A. above as described in an
approved budget, as opposed to management or supervision of such work, shall
constitute reimbursable Management Services);
(4)    providing all general bookkeeping and accounting services required by the
provisions of this Management Agreement;
(5)    negotiating and executing contracts for the furnishing to the Property of
all services and utilities in connection with the Management Services, including
electricity, gas, water, steam, telephone, cleaning, security, vermin
extermination, elevator and boiler maintenance




--------------------------------------------------------------------------------




and any other utilities, or services or such of them as Manager deems reasonably
advisable to assure that the common areas and common utility services of the
Property shall be and remain in a good, sound and clean condition and properly
operating;
(6)    giving Owner notice of any claims made against Owner or Manager with
respect to the Property; and Owner and Manager shall reasonably cooperate with
each other and with any insurance carrier to the end that all such claims will
be properly investigated and defended.
(7)    rendering such financial statements and management reports at such times
and in such formats as Owner shall reasonably request and as shall be customary
for similarly situated properties, such as periodic operating statements and
annual budgets, and providing, upon request, invoices for expenses incurred
hereunder. Such financial statements and reports shall be in such form as Owner
may reasonably require and shall include, without limitation, the following:
(a)    not later than fifteen (15) days after the end of each month, a rent roll
and an Account bank statement showing all income to and payments from the
Account in the past month;
(b)    not later than thirty (30) days after the end of each calendar quarter, a
quarterly operating statement for the then most recently ended quarter; and
(c)    not later than one hundred twenty (120) days after the end of each
calendar year, (i) an annual operating statement for the then most recently
ended calendar year, and (ii) a detailed summary of any variances between such
annual operating statement and the Operating Budget applicable to such period.
(8)    if elected by Owner, and upon agreement of Owner and Manager of an agreed
upon fee therefor, conducting all negotiations connected with any leases or
renewal agreements (and renting commission or brokerage agreements and other
documents in connection therewith) of any part of the Property not leased to DSW
Inc. Manager will not have any authority to execute and deliver leases, renewal
agreements, lease amendments, lease termination or lease surrender agreements,
lease consents or approvals, or renting commission or brokerage agreements.
Unless Owner elects to maintain leasing files, Manager shall maintain complete
leasing files for each lease and lease proposal. Manager shall prepare invoices
for all tenants other than DSW Inc. and submit such invoices to all such tenants
(other than DSW Inc.) and shall administer the leases (other than DSW Inc.) of
the Property;
(9)    if requested by Owner, Manager shall assist Owner in conducting
inspections of the Property by Owner, Owner’s partners, Owner’s prospective
partners, lenders, prospective lenders, purchasers, prospective purchasers and
all of such persons’ or entities’ respective agents, employees, consultants and
advisors; and




--------------------------------------------------------------------------------




(10)    Manager will, from time to time, following Owner’s request, meet with
representatives of the Owner and its partners to discuss the Manager’s work and
the business and affairs of the Property on reasonable advance notice.
(11)    Manager shall reasonably cooperate with Owner’s accountants and legal
counsel;
(12)    Manager shall adhere to the approved Operating Budget and manage the
Property in a manner consistent with such approved Operating Budget.
(13)    disbursing and paying from the Account all amounts, expenses or costs
required to be disbursed or paid in connection with the Management Services of
the Property and in the carrying out of Manager's duties under this Management
Agreement. Disbursements shall include, but not be limited to, the following
items:
(a)    license fees, permit fees, insurance appraisal fees, fines, penalties,
legal fees, accounting fees incurred in the auditing of tenants' books and
records to establish and collect overage or percentage rents, management or
operation of the Property, provided any such fines or penalties, however, shall
be reimbursed to Owner by Manager if imposed by reason of delay in payment
caused by the negligence of Manager;
(b)    service contracts and other contractual obligations of Owner, utilities,
repairs, replacements;
(c)    any and all other expenses or costs which are customarily disbursed by
managing agents of comparable properties or which are required in order for
Manager to perform its duties hereunder.
It is agreed that Manager shall not execute and deliver any leases, agreements,
amendments or other documents or give consents or approvals except as expressly
authorized from time to time by Owner or this Agreement.
C.    All services to be formed by Manager hereunder shall be performed in
accordance with the following standards:
(1)    Manager shall reasonably cooperate with Owner’s accountants and legal
counsel;
(2)    Manager shall adhere to the approved Operating Budget and manage the
Property in a manner consistent with such approved Operating Budget;
(3)    Notwithstanding anything in this Management Agreement to the contrary,
Manager shall perform in a professional and lawful manner, all of its duties
pursuant to this Management Agreement on the Property under the supervision of
Owner. Owner may, at its option, from time to time, provide Manager with general
or specific guidelines regarding the leasing of the Property, and Manager shall
in all such cases act in a manner reasonably consistent with such guidelines and
the reasonable views of Owner. With respect to the performance of Manager's
duties pursuant to this Management Agreement, Manager shall




--------------------------------------------------------------------------------




expressly specify or indicate in any written communications between Manager and
any of Owner's tenants, lessees, contractors, suppliers, creditors or other
providers of services to the Property that Manager is acting as an authorized
agent and on behalf of Owner as manager of the Property. In connection
therewith, Manager shall, only if authorized by Owner, sign all contracts and
other written communications as follows: “Schottenstein Property Group, as
authorized agent and property manager on behalf of Owner.”
D.    Manager shall maintain true and complete files with respect to its
management of the Property in accordance with the terms of this Agreement
including copies (if Owner has requested that the original leases be delivered
to Owner) of all leases, lease amendments, lease renewals, consents, approvals,
requests for consents and approvals and correspondence, employment records,
maintenance, service, landscaping, utility and other contracts with regard to
the Property, billing records, invoices, tax bills and receipts. Such files
shall be maintained at an office located at 4300 East Fifth Ave., Columbus, Ohio
43219 or at such other location in central Ohio where Manager is located. Owner
shall have full and complete access to all such files at all reasonable times
upon reasonable prior notice to Landlord. Copies of any items in such files
shall be provided to Owner at no additional cost to Owner promptly following
Owner’s request and immediately following the expiration or termination of the
term of this Agreement. The Manager shall keep or cause to be kept, for the
account of the Owner, accurate books of account and other records reflecting the
results of occupancy and operation of the Property in accordance with the
reasonable instructions of the Owner.
If requested by Owner, Manager shall assist Owner in connection with Owner’s
marketing and sale of the Property and in connection with Owner’s attempts to
obtain financing by preparing or reviewing schedules of information derived from
Manager’s management activities. Manager may be reimbursed for the costs of such
marketing only if approved by Owner in advance.
The Owner shall have the right to contest the levy or assessment of any taxes or
assessed valuations or any alleged violations of applicable law and Manager
shall cooperate in such effort.
E.    Manager has no responsibility under this Agreement to lease any space at
the Property, provided that the parties may negotiate for Manager to provide
such services at mutually acceptable fees.
ARTICLE VI:     Power of Attorney; Advertising; Tradenames. Owner covenants and
agrees that:
A.    Wherever in this Management Agreement it is provided that Manager may take
any action in the name of Owner, or on Owner's behalf, Owner will promptly
execute any documents which may be reasonably required by Manager for the
purposes of carrying out any of Manager's functions as same are set forth.
B.    With Owner’s approval, Manager, at the sole expense of Owner in accordance
with an approved budget therefore, is authorized to advertise the Property or
portions thereof for rent, to prepare and secure renting signs, renting plans,
circular matter and other forms of advertising.




--------------------------------------------------------------------------------




ARTICLE VII:    Non-Assignability. This Management Agreement and the rights and
obligations hereunder, shall not be assigned by any party hereto without the
prior written consent of the other party hereto. This Management Agreement shall
be non-cancelable, except as permitted by the terms of this Management
Agreement. Notwithstanding any other provision in this Agreement to the
contrary, this Agreement may be assigned by Owner for collateral purposes and
Manager shall execute any commercially reasonable acknowledgement of same
requested by Owner’s lender.
ARTICLE VIII:    Defaults.
A.    If either party hereto shall commit a material breach of this Management
Agreement, then the other party hereto may serve written notice upon the
allegedly breaching party, which notice shall set forth the details of such
alleged breach. The party to whom the notice is sent shall, within thirty (30)
days after said notice is given, cure such breach provided, however, if such
default is curable solely by the payment of money, such default shall be cured
not later than ten (10) days after the giving of such notice and, if such
default cannot be cured solely by the payment of money and is not susceptible of
cure within such thirty (30) day period, such default is cured within a
reasonable time thereafter not to exceed sixty (60) days after the expiration of
such thirty (30) day period. In the event of any breach that creates an imminent
threat to person or property, either party may eliminate such imminent threat
without prior notice to the other. The defaulting party shall pay all reasonable
costs of such cure to the non-defaulting party within 20 days after receipt of
an invoice setting forth the expenses together with supporting documentation
thereof.
B.    If, at any time during the term of this Management Agreement there shall
be filed against any of the parties hereto in any court, pursuant to any statute
either of the United States or any state, a petition in bankruptcy or insolvency
or for reorganization or for the appointment of a receiver or trustee of all or
a portion of the property of such party, and such petition is not discharged
within ninety (90) days after the filing thereof, or if any party files any such
petition, makes an assignment for the benefit of creditors, or petitions for or
enters into an arrangement, or permits this Management Agreement to be taken
under any writ of execution or attachment, then in any of such events, the other
party hereto shall have the right to terminate this Management Agreement by
giving notice to the other, effective as of a particular date specified in said
notice.
C.    Upon any termination of this Management Agreement, all of the obligations
of any party hereto to the other party thereafter arising shall terminate
immediately except for (i) the payment by Owner to Manager of all Management
Fees and other compensation and expenses earned and/or due under this Management
Agreement to the date of such expiration or termination, (ii) payment by Manager
to Owner of all collections relating to the Property and received by Manager to
the date of and after such expiration or termination, (iii) the return of all
income and security deposits from the Property in Manager's possession to Owner
after reimbursement of all expenses and payment of all fees to which Manager is
entitled to receive from such funds and Manager shall reasonably cooperate with
Owner and any replacement manager in an orderly transaction of the management of
the Property, (iv) the delivery by Manager to Owner of all contracts, budgets,
inspection reports, lien releases, invoices, agreements and other documentation
necessary for Owner to maintain the Property; and (v) assignment of any contract
or agreement from Manager to Owner necessary for Owner to maintain the Property.




--------------------------------------------------------------------------------




ARTICLE IX:     Independent Contractor. It is the intent of this Management
Agreement to constitute Manager as an independent contractor, and this
Management Agreement shall be so construed and Manager agrees at all times to
act in conformity therewith. Nothing herein contained shall be deemed to have
created, or be construed as having created any joint venture or partnership
relationship between Owner and Manager. At all times during the performance of
its duties and obligations arising hereunder, Manager shall be acting as an
independent contractor.
ARTICLE X:    Miscellaneous.
A.    Except as otherwise expressly provided in this Management Agreement, all
expenses, debts and liabilities incurred as to the common areas and common
utility systems of the Property operated in common with the common areas and
common utility systems of the Aircenter to third parties in accordance with the
terms hereof, or incurred by Owner directly, are and shall be obligations of,
and paid by Owner and the other owners of the other properties comprising the
Aircenter and operated in common with the common areas and common utility
systems of the Property, and Manager shall not be liable for any such
obligations by reason of its management, supervision or operation of the
Property for Owner. Notwithstanding the foregoing, Manager shall be liable for
the costs and expenses of its own overhead, general and administrative costs and
expenses. Except as otherwise expressly provided in this Management Agreement,
all expenses, debts and liabilities incurred as to the leasing of space on
Property to third parties in accordance with the terms hereof, or incurred by
Owner directly, are and shall be obligations of, and paid solely by Owner, and
Manager shall not be liable for any such obligations by reason of its
management, supervision or operation of the Property for Owner.
B.    All notices required or permitted to be delivered hereunder shall be in
writing sent by registered or certified prepaid United States mail, or
recognized overnight delivery service and shall be deemed delivered upon
receipt, refusal to accept receipt or return as non-deliverable, in each case,
to the respective addresses first herein set forth in this Management Agreement.
Any party hereto may change its address for notice by giving notice of such
change in writing in the manner aforesaid.
C.    This Management Agreement cannot be changed or modified, varied or altered
except by an agreement, in writing, executed by each of the parties hereto. This
Management Agreement constitutes all of the understandings and agreements of
whatsoever kind or nature existing between the parties in connection with the
relationship created herein. This Management Agreement may be executed in
multiple counterparts, each of which shall constitute an original, but all of
which shall constitute one document.
D.    This Management Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio.
E.    Manager agrees to defend, indemnify and save Owner, and Owner's members
and partners (direct and indirect), and the officers, employees, managers, and
members of Owner's partners or members (direct and indirect), harmless from and
against all loss, cost, liability and expense, including, but not limited to,
reasonable counsel fees and disbursements that may be occasioned by any acts
constituting willful misconduct, gross negligence or breach of the Agreement,




--------------------------------------------------------------------------------




on the part of Manager. Except for the willful misconduct, gross negligence or
Manager’s breach of this Agreement, Owner shall indemnify, defend and hold
harmless Manager and its officers and employees from any loss, cost, liability
and expense, including, but not limited to, reasonable counsel fees, relating to
the Property and the Management Services that results from Manager's performance
of Manager's obligations hereunder in accordance with the terms hereof. The
indemnifications set forth in this paragraph shall survive the expiration or
earlier termination of this Management Agreement.
F.    Manager agrees that it will maintain the confidentiality of the terms and
provisions of this Agreement and all information acquired by Manager in
connection with this Agreement or the Property; provided, however, that the
foregoing shall not prevent or restrict Manager from disclosing such terms,
provisions or information as necessary in order to enforce its rights or
remedies under this Agreement.
G.    Manager represents and warrants to the Owner that: (a) Manager is an
existing limited liability company in good standing under the laws of its
jurisdiction of formation; (b) Manager has full power and authority to execute,
deliver and perform its obligations under this Agreement; (c) the execution and
delivery and performance of Manager’s obligations under this Agreement have been
duly authorized by all requisite limited liability company action; (d) Manager
has all material licenses and approvals as are legally required to lawfully
perform its obligations under this Agreement; and (e) the execution, delivery
and performance of this Agreement by Manager does not violate, in any material
respect, any decree, order, lease, indenture or agreement to which it is a party
or by which it or its assets may be bound. Owner represents and warrants to the
Manager that: (i) Owner is an existing limited liability company in good
standing under the laws of its jurisdiction of formation; (ii) Owner has full
power and authority to execute, deliver and perform its obligations under this
Agreement; (iii) the execution and delivery and performance of Owner’s
obligations under this Agreement have been duly authorized by all requisite
limited liability company action; (iv) Owner has all material licenses and
approvals as are legally required to lawfully perform its obligations under this
Agreement; and (v) the execution, delivery and performance of this Agreement by
Owner does not violate, in any material respect, any decree, order, lease,
indenture or agreement to which it is a party or by which it or its assets may
be bound.
H.    Manager waives all liens it now has or may hereafter have against the
Property.
I.    So long as adequate cash is maintained within the Account to pay expenses
and the Management Fee hereunder as shown on the Budget for the upcoming
calendar quarter, Owner may withdraw any amounts remaining in the Account. Owner
shall provide notice to Manager of any such withdrawals so that Manager can
ensure that the Account is not overdrawn.
ARTICLE XI:     Subordination. Notwithstanding any provision contained in this
Agreement to the contrary, it is acknowledged that Owner may, from time to time,
obtain financing secured in whole or in part by the Property. Manager agrees
that this Agreement is subject and subordinate in all respects to such financing
and to the liens securing such financing, that Owner may collaterally assign
this Agreement, that the lender under such financing or foreclosure sale
purchaser may, in the sole discretion of such foreclosure sale purchaser or
lender (or deed in lieu of foreclosure grantee) terminate, upon not less than
thirty (30) days notice to Manager, this Agreement at any time following




--------------------------------------------------------------------------------




the occurrence of a default under any such financing that is not cured within
the applicable grace period provided in Owner’s financing documentation. Manager
agrees that it will accept cure of any default under this Agreement by Owner by
the lender in question and that it will, if this Agreement is not terminated
previously and without prejudice to the right of the foreclosure sale purchaser,
lender or deed in lieu of foreclosure sale grantee to thereafter terminate this
Agreement, attorn to such foreclosure sale purchaser or deed in lieu of
foreclosure grantee, it being agreed that the lender, foreclosure sale purchaser
or deed in lieu of foreclosure sale grantee shall not be bound to pay any then
accrued fees of Manager, any amendments to this Agreement not approved in
writing by the lender in question, or any defaults by Owner under this Agreement
prior to such foreclosure or deed in lieu of foreclosure. It is further agreed
that upon five (5) Business Days’ notice from Owner, Manager shall execute and
deliver a commercially reasonable subordination agreement (“Subordination
Agreement”) to the lender providing Owner’s financing.
Manager agrees to execute and deliver, upon five (5) Business Days notice from
Owner, an estoppel certificate addressed to (and that may be relied upon by the
following and such persons’ or entities’ successors, lenders and assigns),
Owner, Owner’s actual or prospective lenders and to purchasers of the Property,
in form and substance satisfactory to the Owner and such other addressees.


IN WITNESS WHEREOF, the parties hereto have hereunto executed this Management
Agreement as of the date and year first above written.
 
OWNER:
 
810 AC LLC,
an Ohio limited liability company
 
 
 
By: /s/ William L. Jordan  
William L. Jordan,
Executive Vice President & General
Counsel


 
 
 
 
 
MANAGER:
 
SCHOTTENSTEIN PROPERTY GROUP, LLC, an Ohio limited liability company
 
By: /s/ Benton E. Kraner
       Benton E. Kraner,
       Manager







--------------------------------------------------------------------------------




EXHIBITS:
A    Legal Description of 24.915, 41.338 and 10.657 acre parcels
B    Site Plan
C.     Budget




--------------------------------------------------------------------------------






Exhibit A


[Attached]








--------------------------------------------------------------------------------








DESCRIPTION OF A 24.915 ACRE TRACT LOCATED NORTH OF EAST FIFTH AVENUE
CITY OF COLUMBUS, FRANKLIN COUNTY, OHIO


Situate in the State of Ohio, County of Franklin, City of Columbus, lying in
Quarter Township 4, Township 1, Range 17, United States Military District and
being part of a 24.958 acre tract conveyed to 4300 Venture 34910 LLC, by deed of
record in Instrument Number 200311180368803, all records herein of the
Recorder's Office, Franklin County, Ohio, and being more particularly described
as follows:,


Begin for reference, at a railroad spike found at intersection of the centerline
of James Road (60 feet in width), a common comer to a 16.409 acre tract conveyed
to 4300 East Fifth Avenue, LLC by deed of record in Instrument Number
200311180368806;


Thence South 04°32'40" West, a distance of 39.95 feet, along the westerly line
of the 24.958 acre tract to a concrete monument found on the southerly
right-of-way line of James Road, the Point of True Beginning for the herein
described tract;


Thence the following two (2) courses and distances across the 24.958 acre tract
along the former southerly right-of-way line of James Road vacated by ordinance
Number 1064-53:


1. North 53.12'32" East, a distance of 25.72 feet, to a magnetic nail set;


2. North 55.45'47" East, a distance of 50.44 feet, to a magnetic nail set on a
line common to the 24.958 acre tract and a 60.262 acre tract conveyed to 4300
Venture 6729 LLC by deed of record in Instrument Number 200311180368802;


Thence the following six (6) courses and distances along the lines common to the
24.958 acre and 60.262 acre tracts:


1. South 36°21 '22" East, a distance of 277.97 feet, to a magnetic nail set;


2. South 85°32'02" East, a distance of 562.23 feet, to a magnetic nail set;


3. South 46°35'17" East, a distance of 84.28 feet, to a magnetic nail set;


4. South 04°27'58" West, a distance of 194.80 feet, to a magnetic nail set;


5. South 85°32'02" East, a distance of 190.00 feet, to a magnetic nail set;


6. South 04°27'58" West, a distance of 690.00 feet, to a magnetic nail set on
the northerly right-of-way line of the tract conveyed to Columbus and Ohio River
Rail Road Company of record in Instrument Number 200601090004340 and Ohio Rail
Development Commission of record in Instrument Number 201204190054429;


Thence the following two (2) courses and distances along the northerly right-of­
way line of Ohio River Rail Road Company and Ohio Rail Development Commission
tract:


1. Along a curve to the right having a central angle of 01°28'12", a radius of
7539.49 feet, an arc length of 193.43 feet, a chord which bears South 82°48'50"
West, a chord distance of 193.43 feet, to a 3/4 inch iron pipe found;


2. South 83°32'56" West, a distance of 886.59 feet, to a 3/4 inch iron pipe
found at the southwesterly comer of 24.958 acre tract, a common corner to a
0.336 acre tract conveyed to Big Paw Properties, Inc. by deed of record in
Instrument Number 200205140120863;




--------------------------------------------------------------------------------






Thence North 04°32'40" East, a distance of 1306.61 feet, passing a monument
found at a distance of 1306.61 feet, along the westerly line of the 24.958 acre
tract a line common to the said 0.336 acre tract, a 1.285 acre tract conveyed to
Big Paw Properties, Inc., by deed of record in instrument Number
200205300133602, a 0.598 acre tract conveyed to Steelmasters of Columbus, Inc.
by deed of record in Official Record 3054, Page J04, a 1.924 acre tract conveyed
to Rich-Lar Company by deed of record in official Record 14442, Page F11 and a
2.353 acre tract conveyed to Modern Builders Supply Inc. by deed of record in
Official Record 21382, Page B11, to the POINT OF TRUE BEGINNING, containing
24.915 acres, more or less, subject to all easements, restrictions, and
rights-of-way of record.


Parcel No. 010-268724


All iron pipes set are 3/4 inch, 30 inches in length, with a yellow cap stamped
'STANTEC".


The bearings shown above are based on the bearing of South 85°33'07" East, for
the centerline of International Gateway (Airport Road), as shown on the State of
Ohio Department of Transportation right-of-way plans FRA-670-3.93-AA.




STANTEC CONSULTING SERVICES INC.


/s/ Robert J. Sands




































--------------------------------------------------------------------------------








That certain survey of 0.043 acre and 24.915 acres lying in Quarter Township 4,
Township 1, Range 17 United States Military District, City of Columbus, Franklin
County, Ohio. Dated August 18, 2012.
Prepared by Stantec.




--------------------------------------------------------------------------------






DESCRIPTION OF A 41.338 ACRE TRACT LOCATED NORTH OF EAST FIFTH AVENUE
CITY OF COLUMBUS, FRANKLIN COUNTY, OHIO


Situate in the State of Ohio, County of Franklin, City of Columbus, lying in
Quarter Township 4, Township 1, Range 17, United States Military District and
being part of a 60.262 acre tract conveyed to 4300 Venture 6729 LLC, by deed of
record in Instrument Number 200311180368802, all records herein of the
Recorder's Office, Franklin County, Ohio, and being more particularly described
as follows:,


Begin for reference at a railroad spike found at intersection of the centerline
of James Road (60 feet in width), a common corner to a 16.409 acre tract
conveyed to 4300 East Fifth Avenue LLC by deed of record in Instrument Number
200311180368806 and a 24.958 acre tract conveyed to 4300 Venture 34910 LLC by
deed of record in Instrument Number 200311180368803,1ocated North 04°32'40"
East, a distance of 39.95 feet, from a concrete monument found on the southerly
right-of-way line of James Road;


Thence North 55°45'47" East a distance of 50.00 feet, along the line common to
the 24.958 acre and 16.409 acre tracts, also being the centerline of former
James Road vacated by Ordinance Number 1064-53, to a magnetic nail set at a
common corner of the 24.958 acre and 60.262 acre tracts;


Thence South 36°21'22" East, a distance of 30.02 feet, along the line common to
the 24.958 acre and 60.262 acre tracts to a magnetic nail set. being the Point
of True Beginning for the herein described tract;


Thence the following six (6) courses and distances across the 60.262 acre tract:


1. North 55°45'30" East a distance of 291.48 feet, to a magnetic nail set;


2. South 85°06'37" East a distance of 2019.10 feet, to a magnetic nail set;


3. South 04°50'21" West a distance of 40.64 feet, to a magnetic nail set;


4. South 85°09'39" East a distance of 30.83 feet, to a magnetic nail set;


5. South 04°27'58" West a distance of 396.19 feet, to a magnetic nail set;
6. South 01°40'08" East a distance of 29.38 feet, to a magnetic nail set on a
curve;


Thence along a curve to the left having a central angle of 25°36'20", a radius
of 500.00 feet, an arc length of 223.45 feet, with a chord bearing of South
14"28'18" East, with a chord length of 221.60 feet, along the line common to the
60.262 acre tract and that 58.422 acre tract as conveyed to 4300 Venture 34910
LLC by deed of record in Instrument Number 200311180368800 to a 3/4 inch iron
pipe set on the northerly line of the tract conveyed to Columbus and Ohio River
Rail Road Company of record in Instrument Number 200601090004340 and Ohio Rail
Development Commission of record in Instrument Number 201204190054429;


Thence the following five (5) courses and distances along the lines common to
the 60.262 acre tract and the Ohio River Rail Road Company and Ohio Rail
Development Commission tract:


1. North 85°02'15" West a distance of 93.29 feet, to a 3/4 inch iron pipe found;


2. North 04°37'03" East a distance of 93.36 feet, to a 3/4 inch iron pipe found;






--------------------------------------------------------------------------------




3. South 21°42'35" West a distance of 155.60 feet, to a 3/4 inch iron pipe
found;7


4. South 47°35'09" West a distance of 500.08 feet, to a 3/4 inch iron pipe found
on a curve;


5. Along a curve to the right having a central angle of 06°53'22", a radius of
7539.49 feet, an arc length of 906.57 feet, with a chord bearing of South
78°38'03" West, with a chord length of 906.02 feet, to a magnetic nail set at
the southeasterly corner of said 24.958 acre tract;


Thence the following six (6) courses and distances along the lines common to the
60.262 and 24.958 acre tracts:


1. North 04°27'58" East a distance of 690.00 feet, to a magnetic nail set;


2. North 85°32'02" West a distance of 190.00 feet, to a magnetic nail set;


3. North 04°27'58" East a distance of 194.80 feet, to a magnetic nail set;


4. North 46°35'17" West a distance of 84.28 feet, to a magnetic nail set;


5. North 85°32'02" West a distance of 562.23 feet, to a magnetic nail set;


6. North 36°21'22" West a distance of 277.97 feet, to the Point of True
Beginning, containing 41.338 acres, more or less, subject to all easements,
restrictions, and rights­ of-way of record.


All iron pipes set are 3/4 inch, 30 inches in length, with a yellow cap stamped
"STANTEC".


The bearings shown above are based on the bearing of South 85°33'07" East, for
the centerline of International Gateway (Airport Road), as shown on the State of
Ohio Department of Transportation Right-of-way plans FRA-670-3.93-AA


This description was based on a field survey performed in August 2012, under by
direct supervision.




/s/ Robert J. Sands






































--------------------------------------------------------------------------------




The agreement depicts that certain survey of 18.924 acres and 41.338 acres lying
in Quarter Township 4, Township 1, Range 17 United States Military District,
City of Columbus, Franklin County, Ohio. Dated August 21, 2012.
Prepared by Stantec.




--------------------------------------------------------------------------------






DESCRIPTION OF A 10.657 ACRE TRACT LOCATED NORTH OF EAST FIFTH AVENUE
CITY OF COLUMBUS, FRANKLIN COUNTY, OHIO


Situate in the State of Ohio, County of Franklin, City of Columbus, lying in
Quarter Township 4, Township 1, Range 17, United States Military District and
being part of a 16.409 acre tract conveyed to East Fifth Avenue LLC, by deed of
record in Instrument Number 200311180368806, all records herein of the
Recorder's Office, Franklin County, Ohio, and being more particularly described
as follows:,


Begin for reference at a railroad spike found at intersection of the centerline
of James Road (60 feet in width), a common corner to the 16.409 acre tract and a
24.958 acre tract conveyed to 4300 Venture 34910 LLC by deed of record in
Instrument Number 200311180368803, located North 04°32'40" East, a distance of
39.95 feet, from a concrete monument found on the southerly right-of-way line of
James Road;


Thence North 04°32'40" East, a distance of 38.45 feet, along a line of the
16.409 acre tract to a 3/4 inch iron pipe found on the northerly right-of-way
line of James Road, the Point of True Beginning for the herein described tract;


Thence South 55°45'44" West a distance of 25.42 feet, along northerly
right-of-way line of James Road to a 3/4 inch iron pipe found;


Thence the following seven (7) courses and distances along the northerly
right-of-way line of Air Center Drive (80 feet in width) conveyed as a 2.450
acre tract to the City of Columbus by deed of record in Instrument Number
200208230208581;


1. Along a curve to the right having a central angle of 90°00'00", a radius of
50.00 feel, an arc length of 78.54 feet, with a chord bearing of North 81°47'28"
West, with a chord length of 70.71 feet, to a 3/4 inch iron pipe found at a
point of tangency;


2. North 36°47'28" West a distance of 74.46 feet, to a 3/4 inch iron pipe found
at a point of curvature;


3. Along a curve to the left having a central angle of 48°44'34", a radius of
290.00 feet, an arc length of 246.71 feet, with a chord bearing of North
61"09'45" West, with a chord length of 239.34 feet, to a 3/4 inch iron pipe
found at a point of tangency;


4. North 85°32'02" West a distance of 401.95 feet, to a 3/4 inch iron pipe found
at a point of curvature;


5. Along a curve to the right having a central angle of 32°02'28", a radius of
560.00 feet, an arc length of 313.16 feet, with a chord bearing of North
69"30'48" West, with a chord length of 309.10 feet, to a 3/4 inch iron pipe
found at a point of tangency;


6. North 53°29'34" West a distance of 125.00 feet, to a 3/4 inch iron pipe found
at a point of curvature;


7. Along a curve to the left having a central angle of 03°09'15", a radius of
640.00 feet, an arc length of 35.23 feet, with a chord bearing of North
55°04'11" West, with a chord length of 35.23 feet, to a 3/4 inch iron pipe found
at a common corner to the right-of-way of Air Center Drive dedicated to the City
of Columbus by Ordinance Number 2021-2007, being on a line common to the 16.409
acre tract and the tract conveyed to Columbus Regional Airport Authority by deed
of record in Instrument Number 200712310221206;


Thence the following two (2) courses and distance along the lines common to said
16.409 acre tract and Columbus Regional Airport Authority tract:




--------------------------------------------------------------------------------






1. South 86°23'16" East a distance of 121.27 feet, to a 3/4 inch iron pipe
found;


2. North 04°44'59" East a distance of 238.71 feet, to a 3/4 inch iron pipe found
at the southwesterly comer of a 91.459 acre tract conveyed to Columbus Municipal
Airport Authority by deed of record in Instrument Number 200212310336393;


Thence South 85°32'02" East a distance of 1009.57 feet, along the line common to
the
16.409 acre and 91.459 acre tracts to a 3/4 inch iron pipe set;


Thence the following four (4) courses and distances across the 16.409 acre
tract:


1. South 03°48'31" West a distance of 299.14 feet, to a 3/4 inch iron pipe set;


2. South 04°18'56" East a distance of 62.16 feet, to a 3/4 inch iron pipe set;


3. South 85°32'02" East a distance of 288.70 feet, to a 3/4 inch iron pipe set
on the former northerly right-of-way line of James Road vacated of Ordinance
Number 1064-53;


4. South 55°45'43" West a distance of 308.51 feet, along the former northerly
right-of-way line of James Road to the Point of True Beginning containing 10.657
acres, subject to all easements, restrictions, and rights-of-way of record.


All iron pipes set are 314 inch, 30 inches in length, with a yellow cap stamped
"STANTEC".


The bearings shown above are based on the bearing of South 85°33'07" East, for
the centerline of International Gateway (Airport Road), as shown on the State of
Ohio Department of Transportation Right-of-way plans FRA-670-3.93-AA.






/s/ Robert J. Sands














































--------------------------------------------------------------------------------






The agreement depicts that certain survey of 5.752 acres and 10.657 acres lying
in Quarter Township 4, Township 1, Range 17 United States Military District,
City of Columbus, Franklin County, Ohio. Dated August 15, 2012.
Prepared by Stantec.








--------------------------------------------------------------------------------




Exhibit B


[Attached]




--------------------------------------------------------------------------------




The agreement depicts that Sheet 2 of 2 of that certain ALTA/ACSM Land Title
Survey depicting 10.657 acres, 24.915 acres, and 41.338 acres lying in Quarter
Township 4, Township 1, Range 17 United States Military District, City of
Columbus, County of Franklin, State of Ohio.
Date: September 2012, Prepared by: Stantec.






--------------------------------------------------------------------------------




Exhibit C


[Attached]










--------------------------------------------------------------------------------




DSW CAM BUDGET
10/1 to 12/31/12


Year 2013


ELECTRIAL REPAIR
453.66


1,814.65


EQUIPMENT REPAIR
328.75


1,315.72


OTHER REPAIRS
4,967.44


19,869.54


STORMWATER REPAIR
5,717.73


22,871.30


PLUMBING REPAIR
10.75


44.35


FENCE & GATE REPAIR
1,052.64


4,210.29


OTHER MAINTENANCE
6.79


27.35


TRASH
466.24


1,864.92


BLACKTOP & STRIPING
30,112.47


121,962.50


PARKING LOT SWEEPING
11,189.12


44,756.54


PLL REPAIR
2,406.57


9,626.91


LANDSCAPE MAINTENANCE
9,456.96


37,845.33


MOWING
3,468.72


13,874.16


IRRIGATION
171.74


687.43


SNOW REMOVAL & SALT
11,373.75


45,495.71


UTILITIES- ELECTRIC
34,487.13


22,638.46


UTILITIES- GAS
27.30


110.88


UTILITIES- PHONE & INTERNET
289.44


1,157.54


UTILITIES- OTHER
1,581.80


6,327.27


SECURITY
30,297.53


121,193.77


SECURITY- CONTRACT
4,953.89


19,809.67


SECURITY- EQUIPMENT
352.15


1,404.42


SECURITY- FIRE SUPPRESSION
842.38


3,370.60


SECURITY- ELEVATOR PHONE
37.22


147.83


TOTAL:
154,052.18


502,427.11







--------------------------------------------------------------------------------




DSW NON CAM BUDGET
 
 
FOR BUILDING 4
 
 
 
10/1 to 12/31/12


Year 2013


BUILDING
600.00


2,400.00


CARPET CLEANING & REPAIR
335.03


1,340.00


CLEANING SUPPLIES
65,161.80


260,650.00


DOORS & REPAIRS
49.65


200.00


ELECTRICAL
1,855.26


7,425.00


ELEVATOR INSPECTION
1,907.16


7,630.00


EXTERMINATING
773.49


3,100.00


HVAC REPAIRS & MAINTENANCE
8,897.64


35,600.00


LOCKS & REPAIR
32.67


135.00


MISCELLANEOUS
99.99


400.00


PAINTING & WALLPAPER
41.73


50,170.00


PLUMBING
401.34


1,600.00


ROOF
10,332.88


1,350.00


SPG LABOR
16,770.00


67,600.00


NON CAM EXPENDITURES
$
107,258.64


$
439,600.00







--------------------------------------------------------------------------------




DSW NON CAM BUDGET
 
 
FOR BUILDING 6
 
 
 
10/1 to 12/31/12


Year 2013


CLEANING
40,677.36


162,710.00


COUNTERTOPS
7,500.00


 
DOORS & REPAIRS
285.00


1,500.00


ELECTRICAL
1,154.13


4,620.00


ELEVATOR INSPECTIONS
1,907.01


7,630.00


EXTERMINATING
695.61


2,780.00


HVAC REPAIRS & MAINTENANCE
10,917.96


43,675.00


PAINTING & WALLPAPER
 
50,000.00


PLUMBING
324.93


1,300.00


ROOF
948.48


3,800.00


SPG LABOR
16,770.00


67,600.00


NON CAM EXPENDITURES
81,180.48


345,615.00







